UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian St. Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:11/30 Date of reporting period:11/30/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Symons Institutional Funds Annual Report November 30, 2010 Fund Adviser: Symons Capital Management, Inc. 650 Washington Road, Suite 800 Pittsburgh, PA 15228 Toll Free (877) 679-6667 www.scm-funds.com SYMONS INSTITUTIONAL FUNDS We want to thank all of our shareholders for their support and loyalty over the past year and since the inception of the Funds. Symons Capital Management constantly strives both to produce superior long-term returns and to provide excellent service and accessibility. For the fiscal year ended November 30, 2010, The Symons Value Institutional Funds’ (SAVIX) one-year return was 6.66% versus the Russell 3000 Value Index return of 10.08%.The Symons Capital Appreciation Institutional Funds’ (SAGIX) one-year return was 8.88% versus the Russell 3000 Growth Index return of 15.19%. And the Symons Small Cap Institutional Funds’ (SSMIX) one-year return was 20.93% versus the Russell 2000 Index return of 26.98%. Since the inception of Symons Value on December 22, 2006 through November 30, 2010, the Fund has an annualized return of 2.38% versus the Russell 3000 Value Index return of -4.93%. Since the inception of Symons Capital Appreciation on December 22, 2006 through November 30, 2010, the Fund has an annualized return of- 5.49% versus the Russell 3000 Growth Index return of 1.27%. And since the inception of Symons Small Cap on May 6, 2008 through November 30, 2010, the Fund has an annualized return of 0.39% versus the Russell 2000 Index return of 1.31%. The commentary below provides additional insight into our investment research and portfolio management thought process. THE BIG PICTURE Significant, but likely temporary, market impacts are evident from unprecedented government intervention through both Congressional stimulus (deficit) spending and the Federal Reserve buying Treasury bonds and mortgage backed securities (quantitative easing). These actions flood the economy with money that needs to find a home (such as in stocks, bonds and housing), as the government tries to boost asset values and economic activity. At the same time, countervailing macro forces are evident in massive public and private debt loads, a weak housing market, stubborn unemployment, and consumers who are spending less. All of these macro factors move the markets. How do these factors affect us as long-term investors, and how do we react - or can we just ignore them? Macro cycles used to be private-economy long-term events. Now they are more government driven and are occurring with almost lightning speed. We cannot ignore their immediate impact on market valuations of what we view as long-term investments. In the “old days,” with reasonable market valuations of assets changing gradually based on individual company events, it frequently was realistic to hold assets for many years. Now that is not always true, for several reasons. Individual stock valuations now tend to be highly correlated because of the perceived broad impact of government driven macro factors. It used to be that Party A would judge a stock to be overvalued and sell it to Party B, who judged the stock capable of sustaining an attractive growth trend. Having people in the market with different views of each stock creates a healthy market with lasting liquidity. Now we have numerous large, very short-term players all doing the same thing based on each day’s changing view of macro factors, which makes the market less stable and likely caused the “flash crash” in May - when everyone was Party A, and it was a problem finding Party B to sell to. The result is that everything tends to look cheap or expensive at the same time. Nevertheless, ultimately fundamental investment metrics such as earnings still matter, and so individual stock selection will continue to pay off over time. The basic, underlying macro issue is that we have too much private (and public) debt and too little income (or tax revenue) to pay it off. Instead of taking painful long-term actions necessary to reduce debt and increase income (which comes from private economic growth), we are issuing yet more debt to pay off existing debt and fund more debt-based consumer spending. While government has engaged in lowering interest rates with the intention of creating easy credit to keep institutions afloat, that does not create the conditions of less debt and more income. Even worse, it simply shifts winners and losers. Non-economic enterprises are enabled to limp along while savers and retirees are unable to generate reasonable income without taking undue risk. How might the current macro issues get resolved? The current uncertainties could continue to exist for some time simply because such issues as US budget deficits and sustained unemployment are difficult to resolve without some segments of the populace having their situations altered. The political dynamic has yet to accept that there are no painless solutions. The November elections were something of a turning point for beginning to focus on long-term, necessarily painful solutions. The economic “growth” we have observed over the past 12-18 months is not a solution because it has been driven by temporary stimulus that only pulled economic activity forward, such as cash for clunkers and home buyer credits, without generating any sustainable private economic activity to carry a recovery on a continuing basis. That is evident because employment growth and economic growth are related, and the lack of job growth is a cautionary signal about whether growth funded by government stimulus is a solution. Better solutions would involve letting people keep more of what they earn and so be allowed to decide for themselves whether and where to spend what they earned, and reducing federal obligations by allowing imprudent investors in entities such as Fannie Mae, Freddie Mac and too-big-to-fail financial institutions to suffer the costs, rather than the American taxpayer. Overall, the path to resolution of our macro problems is not clear, but it likely will involve a complex of inflation, debt defaults, spending cuts, and perhaps tax increases (in the absence of holistic tax reform eliminating the multitude of tax-avoiding hidden subsidies, in technical terms known as “tax expenditures”). Finally, interest rates are always important. Rates can hardly go any lower, and so we likely are close to or at the end of a 30-year interest rate decline dating back to around 1981 when short-term interest rates were 19% and 30-year mortgage rates were 18%. Looking forward, rising inflation and interest rates would seem to be almost inevitable, but the timing is uncertain and largely dependent on the return of sustainable economic growth. Eventually, higher interest rates should likely move the dollar higher against foreign currencies and encourage the permanent investment of capital in private businesses, with consequential sustainable economic growth. THE ECONOMY AND INVESTMENT MARKETS The stock market has done surprisingly well this year. The difficult question is, why? The most popular theory is a belief that either the economy will somehow recover and stocks will do well, or the economy will falter and the Federal Reserve will step in again with more money. On this view of the alternatives, how can you lose? Well, let’s see. First, suppose the economy recovers on its own. That is the desired outcome, but it is unlikely to happen without first liquidating the losers, like Fannie Mae, Freddie Mac, and the over-valued assets still on the balance sheets of numerous financial institutions. That would cause a lot of pain. Further, we have an economy that ultimately rests on consumers, and all of the demands now being placed on them to consume more, get taxed more, and agree to pay off even more government debt at all levels are unrealistic. The reality is that we have a very weak housing market, persistent unemployment and consumers who have heavy, unsustainable debt loads. So how is the consumer doing as the foundation of this optimistic economic scenario? Not well. What is the likelihood that the economy will recover on its own, without first spreading some real pain? Not likely. Finally, even if the economy does somehow recover and macro concerns recede, the market’s attention will then turn to determining “what is that individual stock worth?” The problem is that the recent “September Surge” seems to have already priced a recovery into the market, making it unlikely that any actual recovery will significantly boost stock prices again. The second and more likely alternative is that the economy doesn’t have a painless recovery, and so we turn again to more government stimulus and Federal Reserve quantitative easing programs. Will that be the “positive” for the investment markets that everyone is wishing for? We don’t think so. So far, we have realized very little economic recovery from our government support packages. Interest rates have dropped substantially and it is hard to see what could be done for an encore on that front. All further support is likely to do at this point is to continue to keep asset prices at unsustainable, elevated levels. That may be a short-term boost, but what then? For the long-term we remain where we are, and we will have merely pushed the problems a bit further into the future, only with a yet larger government debt-load and no resolution to the fundamental problems of getting back to an economy with sustainable and material growth. Note that extensive use of quantitative easing in Japan over the past 20 years has done nothing for them, other than generating a few temporary rallies and permanently increased government debt. EQUITY STRATEGIES AND PORTFOLIO MANAGEMENT We continue to view the current market as being in a trading range, and having more downside risk than upside potential, at least for the remainder of 2010 and into 2011. One reason is that individual company earnings estimates are going down, while the market is going up. Stocks have a strong long-term tendency to follow earnings estimates. We appear to be in a position similar to where we were at the end of the first quarter of 2010, with the stock market going up in the face of negative economic news, and where the following second quarter responded with a decline within the current trading range. With this view of the current situation, what is Symons Capital doing? We could allow ourselves to be manipulated by the temporary stimulus supporting the market and buy the artificially elevated prices, or we could step back and wait for better prices. Our general plan is to step back and wait for the government involvement to slow down before we step in. As always, there are some areas that could be setting up as good buys in the event of a market swoon. When the market takes a break, we have the cash and the high quality stocks with more stable prices to move aggressively to take advantage of long-term opportunities. Looking to next year and the longer term, we expect that the equity markets will provide us with positive, but modest, returns. We perceive a generally low return environment, with stocks still being a relatively attractive asset class compared to the alternatives, such as fixed income. We believe we are in a good position with our cash and high quality stocks to perform well in a low return environment. PERFORMANCE AND PORTFOLIO HOLDINGS All of the Symons Institutional Funds are actively managed Funds and will not correspond or track our relative benchmark over the short-term. Our goal, as it has always been, is to generate long-term returns that beat our benchmark over a 5 & 10 year period of time. All of the Symons Funds underperformed their respective benchmarks for the fiscal year ended November 30, 2010 primarily due to our elevated cash level in all of our Funds. In our view, cash holdings in the Funds are a by-product of an overvalued market where we feel equities are fully priced and we are not willing to take on additional risk just to be in the market and/or fully invested. Buying stocks for the long-term requires fortitude, particularly in down markets. There is no such thing as "can't lose" in the stock market. We look for stocks that we believe are excellent bargains, while recognizing that short-term movements in a company's stock price can be confounding. It is not uncommon for us to purchase a stock that subsequently declines for a time. We have seen many of our holdings rebound to above our purchase price, but initially the original purchase can appear to be less than brilliant. The result is that we often have to demonstrate fortitude if the market for a stock doesn't immediately go our way. In the Symons Value Fund, the long-term plan (as always) is first to be safe and second to make money. This means that we have a long-term view of what opportunities are consistent with the strategy's cautious capital appreciation focus. Even as the current market continues to swoon, we likely will continue to hold cash until it becomes rather clear that the economy is headed for a recovery and sustainable for the long-term. In the Symons Capital Appreciation Fund, it is likely that we will take early advantage of investment opportunities that emerge possibly in technology or commodities. We expect to be looking for companies that have growth potential, where we will be paid to take risk at lower prices. The Symons Small Cap Fund will continue to seek to purchase stocks that have both Value and Capital Appreciation characteristics but heavier weighted towards Value. More specifically, we want to highlight a few examples of our portfolio investments. VALUE FUND In Value we sold Costco (COST) after a nice run. In general, they are a very good company, but consumer sales have been failing, and lately have only been getting worse. Many consumers have been ignoring their mortgages to buy electronic equipment and discretionary items. We don’t believe that can continue and therefore decide to sell our entire position. In addition, we increased our position in MEMC Electronics (WFR.) We have been focusing on high quality, generally larger stocks. While the worst-ever conditions for the solar industry in 2009 hurt profitability, the solar business has sprung back nicely. WFR has been working to create a business where they are more in control of costs and growing their business. While this has hurt cash flow, we believe it will make the business better over time. Also, we trimmed Gold Fields (GFI). Our concern in the summer was about short-term deflation and we felt we had too big of a position in GFI. While we think GFI will continue to perform well in the future, in the short-term over the next several months we think we could see gold go down a fair amount. We recognize that in the bigger picture gold stocks are historically undervalued compared to gold, but we don't think that obviates the idea of a short term correction. CAPITAL APPRECIATION FUND In Capital Appreciation we purchased a position in Baker Hughes (BHI.) While we were generally cautious on most commodities and energy in the summer, given poor macro data worldwide, we feel it was a good long-term valuation play. In a generally volatile sector, they have never reported negative annual income over the last ten years. The Gulf of Mexico spill put pressure on the entire industry but we feel BHI is one of the most diversified oil services companies in the industry. Given their strength, balance sheet, consistent returns, and potential earnings, we felt it was a good addition to the portfolio. We also sold our position in Senior Housing (SNH). Our basic issue is that the stock has largely regained the entire discount we were able to purchase it at. Growth in the business appears to be peaking, and we were getting a bit worried about their end customers and ultimately profitability. We increased our position in Google (GOOG). While technology has had a correction lately, we think there are some very good companies available. While Google may not be as inexpensive as some of the other large technology companies, its growth continues to look good, and they have more viable growth initiatives. SMALL CAP FUND In Small Cap, we purchased a position of call-center operator Sykes Enterprises (SYKE.) While recent business has been disappointing, it's still a very solid business, with no long term debt and plenty of cash on the books. The tough economy, along with currency issues, has hurt their customers and slowed business. They went through something similar in 2000 and their business worked out well. We increased our position in Thomson Creek (TC.) While we were generally wary of commodities in the summer, we found TC to be attractive, and they are in a relatively less abundant minerals area. Their recent move into copper and gold seems like a reasonable acquisition for the price. We purchased a position in Monolithic Power Systems (MPWR.) Business (mostly chips for lighting displays) has been strong, and the company has been adding quite a few new products. Margins were down a bit on higher wafer prices, but we don't view that as a long-term problem. FOR THE FUTURE In our opinion, the current market environment is being impacted by multiple crosscurrents. Traditional Treasuries, with their rather low yields, don’t make much sense over the next several years for anyone but large investors. In order to provide for a need like retirement or college expenses, a broader selection of assets can make sense, such as corporate bonds, stocks, and other investments including convertibles and commodities. Across the spectrum, each asset class has its own risks. Our goal is to navigate through this minefield in order to leave us in a good position going forward. Because of potential swings in factors such as inflation and deflation, appropriate positioning can change materially. As part of our ongoing macro research, we monitor economic changes closely and adapt to the various probabilities of what we see coming. We think about the difficult macro environment every day. Our experience has been that even in the difficult current environment, it is possible to have portfolios fairly well positioned to take into account the probabilities of various occurrences and their magnitudes, always recognizing that no view of the future is predestined. The point is that, in any market environment, we always have a game plan. While we don’t win every battle, over time we try to win the more important 5- and 10-year investment wars. Anall or nothing approach to gauging future macro probabilities is too risky, so we take a gradual approach and mesh our own ideas with opinions the market is giving us. We invest in the market that exists, not in the market that we wish we had. Right now we see the probability of some downside, but we are willing to increase our exposure to stocks generally and certain sectors in particular as valuations get better in a downturn. While the market may generally look a bit expensive, parts of it look reasonable. We will continue to buy bargain stocks and sell expensive stocks, always buying and selling at what we believe to be the right prices for the long-term. Sincerely, Colin E. Symons, CFAMichael P. Czajka Chief Investment Officer President & CEO Investment Results - (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-679-6667. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 3000 Growth Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 22, 2006 (commencement of Fund operations) and held through November 30, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 3000 Growth Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-679-6667.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-679-6667. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 3000 Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 22, 2006 (commencement of Fund operations) and held through November 30, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 3000 Value Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-679-6667.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing. The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-679-6667. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 2000 Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on May 6, 2008 (commencement of Fund operations) and held through November 30, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 2000 Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-679-6667.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. FUND HOLDINGS – (Unaudited) 1As a percent of net assets. The investment objective of the Symons Capital Appreciation Institutional Fund is long-term capital appreciation. 1As a percent of net assets. The investment objective of the Symons Value Institutional Fund is long-term capital appreciation. FUND HOLDINGS – (Unaudited) - continued 1As a percent of net assets. The investment objective of the Symons Small Cap Institutional Fund is long-term capital appreciation. Availability of Portfolio Schedule – (Unaudited) Each Fund files a complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs, including short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the six months from June 1, 2010 to November 30, 2010. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not any of the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. Symons Capital Appreciation Institutional Fund Beginning Account Value June 1, 2010 Ending Account Value November 30, 2010 Expenses Paid During the Period* June 1, 2010 – November 30, 2010 Actual $ $ $ Hypothetical ** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.46%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Symons Value Institutional Fund Beginning Account Value June 1, 2010 Ending Account Value November 30, 2010 Expenses Paid During the Period* June 1, 2010 – November 30, 2010 Actual $ $ $ Hypothetical ** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.46%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Symons Small Cap Institutional Fund Beginning Account Value June 1, 2010 Ending Account Value November 30, 2010 Expenses Paid During the Period* June 1, 2010 - November 30, 2010 Actual $ $ $ Hypothetical ** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.56%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Symons Institutional Funds Symons Capital Appreciation Institutional Fund Schedule of Investments November 30, 2010 Common Stocks - 93.63% Shares Fair Value Agriculture Chemicals - 3.07% Monsanto Co. $ Beverages - 7.64% Constellation Brands, Inc. - Class A (a) PepsiCo, Inc. Crude Petroleum & Natural Gas - 3.60% Talisman Energy, Inc. Electric & Other Services Combined - 7.28% Ameren Corp. Consolidated Edison, Inc. Farm Machinery & Equipment - 1.60% Lindsay Corp. Food & Kindred Products - 7.17% ConAgra Foods, Inc. Flowers Foods, Inc. Hain Celestial Group, Inc. (a) Gold & Silver Ores - 2.82% Harmony Gold Mining Co., Ltd. (b) Grain Mill Products - 1.81% Kellogg Co. Miscellaneous Furniture & Fixtures - 3.84% Kinetic Concepts, Inc. (a) Motors & Generators - 0.78% Harbin Electric, Inc. (a) Oil & Gas Field Machinery & Equipment - 3.88% Baker Hughes, Inc. See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Capital Appreciation Institutional Fund Schedule of Investments - continued November 30, 2010 Common Stocks - 93.63% - continued Shares Fair Value Pharmaceutical Preparations - 7.88% Abbott Laboratories $ Pfizer, Inc. Retail - Apparel & Accessory Stores - 2.25% Aeropostale, Inc. (a) Retail - Catalog & Mail-Order Houses - 1.09% NutriSystem, Inc. Retail - Computer & Computer Software Stores - 3.12% GameStop Corp. - Class A (a) Retail - Variety Stores - 6.22% BJ's Wholesale Club, Inc. (a) Wal-Mart Stores, Inc. Savings Institutions, Not Federally Chartered - 1.86% First Niagra Financial Group, Inc. Semiconductors & Related Devices - 5.53% Intel Corp. Texas Instruments, Inc. Services - Business Services - 4.64% eBay, Inc. (a) Services - Computer Programming, Data - 3.41% Google, Inc. - Class A (a) Services - Motion Picture & Videotape - 1.97% DreamWorks Animation SKG, Inc. (a) Services - Prepackaged Software - 2.09% Adobe Systems, Inc. (a) See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Capital Appreciation Institutional Fund Schedule of Investments - continued November 30, 2010 Common Stocks - 93.63% - continued Shares Fair Value State Commercial Banks - 1.99% Bank of Hawaii Corp. $ Surgical & Medical Instruments & Apparatus - 3.56% Baxter International, Inc. Boston Scientific Corp. (a) Water Supply - 2.50% Aqua America, Inc. Women's, Misses', & Junior's Outerwear - 2.03% Jones Group, Inc./The TOTAL COMMON STOCKS (Cost $9,002,689) Money Market Securities - 6.37% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.26% (c) TOTAL MONEY MARKET SECURITIES (Cost $639,299) TOTAL INVESTMENTS (Cost $9,641,988) - 100.00% $ Liabilities in excess of other assets - 0.00% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Variable rate security; the money market rate shown represents the rate at November 30, 2010. See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Value Institutional Fund Schedule of Investments November 30, 2010 Common Stocks - 82.16% Shares Fair Value Agriculture Chemicals - 2.85% Mosaic Co./The $ Agriculture Production - Crops - 2.88% Fresh Del Monte Produce, Inc. Biological Products, No Diagnostic Substances - 3.33% Amgen, Inc. (a) Bituminous Coal & Lignite Surface Mining - 2.97% Arch Coal, Inc. Cigarettes - 3.57% Philip Morris International, Inc. Crude Petroleum & Natural Gas - 2.17% Devon Energy Corp. Electric Services - 12.87% Duke Energy Corp. Exelon Corp. PPL Corp. Southern Co. Fats & Oils - 2.46% Bunge, Ltd. Gold & Silver Ores - 2.42% Gold Fields, Ltd. (b) Grain Mill Products - 4.53% Ralcorp Holdings, Inc. (a) Ice Cream & Frozen Desserts - 1.62% Dean Foods Co. (a) Meat Packing Plants - 3.25% Smithfield Foods, Inc. (a) Pharmaceutical Preparations - 7.28% Eli Lilly & Co. Forest Laboratories, Inc. (a) GlaxoSmithKline PLC (b) See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Value Institutional Fund Schedule of Investments - continued November 30, 2010 Common Stocks - 82.16% - continued Shares Fair Value Radio & TV Broadcasting & Communications Equipment - 0.19% Nokia Corp. (a) (b) $ Retail - Eating Places - 2.79% Wendy's/Arby's Group, Inc. - Class A Savings Institution, Federally Chartered - 2.41% People's United Financial, Inc. Semiconductors & Related Devices - 3.30% MEMC Electronic Materials, Inc. (a) Services - Miscellaneous Amusement & Recreation - 2.95% Walt Disney Co./The Services - Prepackaged Software - 6.82% Electronic Arts, Inc. (a) Microsoft Corp. Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics - 3.03% Procter & Gamble Co./The Sugar & Confectionery Products - 2.84% Hershey Co./The Telecommunications - 1.47% Telecom Corp. of New Zealand, Ltd. (b) Telephone Communications (No Radio Telephone) - 4.16% AT&T, Inc. TOTAL COMMON STOCKS (Cost $34,923,803) See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Value Institutional Fund Schedule of Investments - continued November 30, 2010 Real Estate Investment Trusts - 3.22% Shares Fair Value Annaly Capital Management, Inc. $ TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,352,110) Money Market Securities - 14.91% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.26% (c) TOTAL MONEY MARKET SECURITIES (Cost $6,936,659) TOTAL INVESTMENTS (Cost $43,212,572) - 100.29% $ Liabilities in excess of other assets - (0.29)% ) TOTAL NET ASSETS - 100.00% $ (a)Non-income producing. (b) American Depositary Receipt. (c) Variable rate security; the money market rate shown represents the rate at November 30, 2010. See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments November 30, 2010 Common Stocks - 77.94% Shares Fair Value Agriculture Production - Crops - 2.65% Chiquita Brands International, Inc.(a) $ Dole Food Co., Inc. (a) Agriculture Production - Livestock & Animal Specialties - 1.02% Cal - Maine Foods, Inc. Arrangement of Transportation of Freight & Cargo - 1.70% Brink's Co.\The Bituminous Coal & Lignite Surface Mining - 2.70% Massey Energy Co. Patriot Coal Corp. (a) Calculating & Accounting Machines (No Electronic Computers) - 0.29% NCR Corp. (a) Canned Fruits, Vegetables & Preserves, Jams & Jellies - 0.52% Del Monte Foods Co. Chemicals & Allied Products - 1.21% Olin Corp. Communication Services - 1.23% AboveNet, Inc. (a) Computer Storage Devices - 1.36% Blue Coat Systems, Inc. (a) Converted Paper & Paperboard Products (No Containers/Boxes) - 0.09% Bemis Co., Inc. Crude Petroleum & Natural Gas - 1.08% Comstock Resources, Inc. (a) Electric & Other Services Combined - 1.10% ALLETE, Inc. Electric Services - 0.57% Hawaiian Electric Industries, Inc. Farm Machinery & Equipment - 1.70% Lindsay Corp. Fats & Oils - 2.26% Darling International, Inc. (a) Fire, Marine & Casualty Insurance - 1.38% Tower Group, Inc. Food & Kindred Products - 2.29% Flowers Foods, Inc. Hain Celestial Group, Inc. (a) See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments - continued November 30, 2010 Common Stocks - 77.94% - continued Shares Fair Value Games, Toys & Children's Vehicles (No Dolls & Bicycles) - 2.60% JAKKS Pacific, Inc. (a) $ Gold & Silver Ores - 1.82% Golden Star Resources, Ltd. (a) Greeting Cards - 2.37% American Greetings Corp. - Class A Heavy Construction Other Than Building Construction - Contractor - 2.15% Foster Wheeler AG (a) Orion Marine Group, Inc. (a) Ice Cream & Frozen Desserts - 0.51% Dean Foods Co. (a) Instruments For Measurements & Testing Of Electricity - 0.88% Teradyne, Inc. (a) Lumber & Wood (No Furniture) - 1.69% Koppers Holdings, Inc. Metal Mining - 2.00% Thompson Creek Metals Co., Inc. (a) Mining, Quarrying of Nonmetallic Minerals - 2.09% USEC, Inc. (a) Miscellaneous Fabricated Metal Products - 0.91% Mueller Water Products, Inc. - Class A Motors & Generators - 0.76% Harbin Electric, Inc. (a) Perfumes, Cosmetics & Other Toilet Preparations - 2.43% Elizabeth Arden, Inc. (a) Photographic Equipment & Supplies - 0.98% Avid Technology, Inc. (a) Plastics, Materials, Synthetic Resins & Non Vulcan Elastomers - 2.07% A. Schulman, Inc. Poultry Processing - 1.92% Sanderson Farms, Inc. Oil, Gas Field Services - 1.13% Global Industries, Ltd. (a) Ordnance & Accessories, (No Vehicles/Guided Missiles) - 0.77% Smith & Wesson Holding Corp. (a) See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments - continued November 30, 2010 Common Stocks - 77.94% - continued Shares Fair Value Refuse Systems - 0.58% US Ecology, Inc. $ Retail - Catalog & Mail-Order Houses - 0.30% NutriSystem, Inc. Retail - Drug Stores & Proprietary Stores - 2.09% PetMed Express, Inc. Retail - Variety Stores - 1.01% BJ's Wholesale Club, Inc. (a) Secondary Smelting & Refining of Nonferrous Metals - 1.87% OM Group, Inc. (a) Semiconductors & Related Devices - 5.27% GT Solar International Inc. (a) Monolithic Power Systems (a) Smart Modular Technologies (WWH), Inc. (a) Tessera Technologies, Inc. (a) Services - Computer Integrated Systems Design - 2.60% Sykes Enterprises, Inc. (a) SYNNEX Corp. (a) Services - Engineering Services - 1.06% Teledyne Technologies, Inc. (a) Services - Equipment Rental & Leasing - 1.08% Aaron's, Inc Services - Skilled Nursing Care Facilities - 0.40% Sun Healthcare Group, Inc. (a) Sporting Goods - 0.89% Callaway Golf Co. State Commercial Banks - 0.98% First Financial Bankshares, Inc. See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments - continued November 30, 2010 Common Stocks - 77.94% - continued Shares Fair Value Surgical & Medical Instruments & Apparatus - 1.03% Hill-Rom Holdings, Inc. $ Telephone Communications (No Radio Telephone) - 2.80% Alaska Communications Systems Group, Inc. NTELOS Holdings Corp. Wholesale - Groceries & General Line - 3.72% United Natural Foods, Inc. (a) Women's, Misses', & Junior's Outerwear - 2.03% Jones Group, Inc./The TOTAL COMMON STOCKS (Cost $8,864,137) Real Estate Investment Trusts - 2.77% Capstead Mortgage Corp. Colony Financial, Inc. Sabra HealthCare REIT, Inc TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $362,430) Money Market Securities - 20.27% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.26% (b) TOTAL MONEY MARKET SECURITIES (Cost $2,610,394) TOTAL INVESTMENTS (Cost $11,836,961) - 100.98% $ Liabilities in excess of other assets - (0.98)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the money market rate shown represents the rate at November 30, 2010. See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Statements of Assets and Liabilities November 30, 2010 Symons Capital Symons Appreciation Symons Value Small Cap Institutional Institutional Institutional Fund Fund Fund Assets Investment in securities: At cost $ $ $ At fair value $ $ $ Dividends receivable Prepaid expenses Interest receivable Receivable for Fund shares sold - Total assets Liabilities Payable to administrator, transfer agent, and fund accountant Payable to trustees and officers Payable to Adviser (a) Payable to custodian 92 Payable for investments purchased - Payable for Fund shares redeemed - Other accrued expenses Total liabilities Net Assets $ $ $ Net Assets consist of: Paid in capital $ $ $ Accumulated undistributed net investment income (loss) - - Accumulated undistributed net realized gain (loss) from investment transactions ) ) - Net unrealized appreciation (depreciation) on: Investment Securities Net Assets $ $ $ Shares outstanding (unlimited number of shares authorized) Net Asset Value and offering price per share $ $ $ Redemption price per share (Net Asset Value * 98%) (b) $ $ $ (a) See Note 5 in the Notes to the Financial Statements. (b) The Funds charge a 2% redemption fee on shares redeemed within 60 calendar days of purchase. Shares are redeemed at the net asset value if held longer than 60 calendar days. See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Statements of Operations November 30, 2010 Symons Capital Symons Appreciation Symons Value Small Cap Institutional Institutional Institutional Fund Fund Fund Investment Income Dividend income (net of foreign withholding tax of $415, $16,968 and $0 respectively) $ $ $ Interest income Total Income Expenses Investment Adviser fee (a) Transfer agent expenses Registration expenses Legal expenses Administration expenses Fund accounting expenses Audit expenses Trustee expenses CCO expenses Custodian expenses Pricing expenses Report printing expenses Insurance expenses Miscellaneous expenses 24f-2 expenses 11 Total Expenses Fees waived and expenses reimbursed by Adviser (a) Net operating expenses Net investment income (loss) ) Realized & Unrealized Gain (Loss) Net realized gain (loss) on: Investment Securities ) Call Options Written ) - Change in unrealized appreciation (depreciation) on: Investment Securities Call Options Written ) - Net realized and unrealized gain (loss) on investment securities and call options written Net increase (decrease) in net assets resulting from operations $ $ $ (a) See Note 5 in the Notes to the Financial Statements. See accompanying notes whch are an integral part of these financial statements. Symons Institutional Funds Statements of Changes In Net Assets Symons Capital Appreciation Institutional Fund Year ended Year ended November 30, 2010 November 30, 2009 Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities and call options written ) ) Change in unrealized appreciation (depreciation) on investment securities and call options written Net increase (decrease) in net assets resulting from operations Distributions From net investment income ) - Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amount paid for shares redeemed ) ) Proceeds from redemption fees (a) Net increase (decrease) in net assets resulting from share transactions ) Total Increase (Decrease) in Net Assets Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income included in net assets at end of year $
